Citation Nr: 9925657	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  95-23 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability as a 
result of surgery performed during a VA hospitalization from 
January to February 1976, or as the result of post-surgical 
treatment.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse and County Service Officer


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
RO.  

In April 1997 and September 1998, the Board remanded this 
case to the RO to afford the veteran personal hearings.  



FINDING OF FACT

The veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for left eye 
disability as a result of surgery performed during a VA 
hospitalization from January to February 1976, or as the 
result of post-surgical treatment, is plausible.



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability as a 
result of surgery performed during a VA hospitalization from 
January to February 1976, or as the result of post-surgical 
treatment.  38 U.S.C.A. §§ 1151, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.358, 3.800 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

When a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment which results in additional disability or 
death, compensation shall be awarded in the same manner as if 
such disability were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358, 3.800.

Prior to 1995, 38 C.F.R. § 3.358(c)(3) excluded from 
compensation the contemplated or foreseeable results of non-
negligent medical treatment.  In Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom., Gardner v. Brown, 5 F.3d. 
1456 (Fed. Cir. 1993), aff'd sub nom., Brown v. Gardner, 115 
S. Ct. 552 (1994), the Court invalidated the provisions of 38 
C.F.R. § 3.358(c)(3).  Consequently, in March 1995, amended 
regulations were published deleting the fault or accident 
requirements of 38 C.F.R. § 3.358(c)(3), in order to conform 
to the controlling regulation to the Gardner decision.  

The Board observes that 38 U.S.C.A. § 1151 was amended 
effective from October 1, 1997.  In a precedent opinion dated 
December 31, 1997, the Acting General Counsel of VA concluded 
that the term "all claims for benefits under 38 U.S.C.A. § 
1151, which governs benefits for persons disabled by 
treatment or vocational rehabilitation, filed before October 
1, 1997, must be adjudicated under the provisions of section 
1151 as they existed prior to that date."  VAOPGPREC 40-97 
(Dec. 31, 1997).

Again, 38 U.S.C.A. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability to the veteran by reason of VA 
hospital, medical or surgical treatment, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service connected.  Applicable 
regulations provide that, in determining whether additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury, each body part involved being considered separately.  
As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  38 C.F.R. § 3.358(b)(1).

Compensation will not be payable under 38 U.S.C.A. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  38 C.F.R. § 3.358(b)(2).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern:  (1) 
It will be necessary to show that the additional disability 
is actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment or examination.  38 C.F.R. 
§ 3.358(c).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the expressed or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined at the 
time consent was given whether that treatment would, in fact, 
be administered.  38 C.F.R. § 3.358(c)(3).

Here, the evidence indicates that the veteran underwent 
cataract extraction, peripheral iridectomy and trabeculectomy 
of the left eye in January 1976.  Current medical evidence 
consists of the opinions of a VA examiner and one private 
examiner who indicate that it is impossible to determine 
whether the surgery and treatment caused the veteran's 
current left eye vision loss, and the opinion of one private 
examiner who opined that it was most likely that the 
veteran's left eye vision loss was due to the January 1976 
surgery and subsequent treatment.  

Given this medical evidence, the Board finds that the 
veteran's claim is plausible.  That is, the Board finds the 
claim of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for left eye disability as a 
result of surgery performed during a VA hospitalization from 
January to February 1976, or as the result of post-surgical 
treatment, to be well grounded.  38 U.S.C.A. 5107(a).



ORDER

As the claim of entitlement to compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for left eye 
disability as a result of surgery performed during a VA 
hospitalization from January to February 1976, or as the 
result of post-surgical treatment, is well grounded, the 
appeal is granted to this extent, subject to further action 
specified below.



REMAND

Given the ambiguity and contradictory nature of the medical 
opinions, the veteran should be afforded an examination by a 
board of two ophthalmologists to determine the likelihood 
that the veteran's current left eye vision loss is due to the 
surgery and treatment he received from VA in 1976.  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for left eye vision loss 
since 1976.  In particular, he should 
identify any health care providers who 
have attributed his left eye vision loss 
to his VA surgery and treatment in 1976.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured. 

2.  Then, the RO should arrange for a VA 
examination by a board of two 
ophthalmologists to determine the cause 
of his left eye vision loss.  All 
indicated tests should be conducted.  The 
claims folder must be available to, and 
reviewed by, the examiners prior to the 
requested study.  The examiners should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
left eye vision loss was a result of 
surgery performed during his VA 
hospitalization from January to February 
1976, or as the result of post-surgical 
treatment.  A complete rationale must be 
provided for any opinion expressed.  The 
examiners' report should be associated 
with the claims folder.

3.  After undertaking any additional 
necessary development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued an appropriate Supplemental 
Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals







